    Case 21-03006-sgj Doc 18 Filed 06/01/21                 Entered 06/01/21 22:44:23              Page 1 of 4



    PACHULSKI STANG ZIEHL & JONES LLP
    Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
    Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
    John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
    Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
    Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  §
    In re:                                                             Chapter 11
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                               Case No. 19-34054-sgj11
                                                                  §
                                                                  §
                                      Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                      Plaintiff,                  §    Adversary Proceeding No.
                                                                  §
    vs.                                                           §    21-03006-sgj
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT                                   §
    SERVICES, INC.,                                               §
                                                                  §
                                      Defendant.                  §




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43323.1 36027/002
 Case 21-03006-sgj Doc 18 Filed 06/01/21           Entered 06/01/21 22:44:23      Page 2 of 4




          DECLARATION OF JOHN A. MORRIS IN SUPPORT OF DEBTOR’S
         OPPOSITION TO MOTION FOR LEAVE TO FILE AMENDED ANSWER

        I, John A. Morris, pursuant to 28 U.S.C. § 1746(a), under penalty of perjury, declare as

follows:

        1.       I am an attorney in the law firm of Pachulski, Stang, Ziehl & Jones LLP, counsel

to the above-referenced Debtor, and I submit this Declaration in support of the Debtor’s

Opposition to Motion for Leave to File Amended Answer (the “Opposition”) being filed

concurrently with this Declaration. I submit this Declaration based on my personal knowledge

and review of the documents listed below.

        2.       Attached as Exhibit 1 is a true and correct copy of the Unanimous Consent of the

Board of Directors of Highland Capital Management Services, Inc. in Lieu of an Organizational

Meeting.

        3.       Attached as Exhibit 2 is a true and correct copy of Highland Capital Management

Services, Inc.’s Incumbency Certificate, effective as of September 30, 2019.

        4.       Attached as Exhibit 3 is a true and correct copy of Highland Capital Management

Services, Inc.’s (“HCMS”) First Demand Note, executed on March 28, 2018, in favor of the

Debtor, as payee, in the original principal amount of $150,000.

        5.       Attached as Exhibit 4 is a true and correct copy of HCMS’s Second Demand Note,

executed on June 25, 2018, in favor of the Debtor, as payee, in the original principal amount of

$200,000.

        6.       Attached as Exhibit 5 is a true and correct copy of HCMS’s Third Demand Note,

executed on May 29, 2019, in favor of the Debtor, as payee, in the original principal amount of

$400,000.




DOCS_NY:43323.1 36027/002
 Case 21-03006-sgj Doc 18 Filed 06/01/21            Entered 06/01/21 22:44:23        Page 3 of 4




        7.       Attached as Exhibit 6 is a true and correct copy of HCMS’s Fourth Demand Note,

executed on June 26, 2019, in favor of the Debtor, as payee, in the original principal amount of

$150,000.

        8.       Attached as Exhibit 7 is a true and correct copy of the Demand Letter, dated

December 3, 2020 for payment of the Demand Note Repayment Amount by December 11, 2020.

        9.       Attached as Exhibit 8 is a true and correct copy of a Term Note, executed by HCMS

on May 31, 2017, in favor of the Debtor, as payee, in the original principal amount of

$20,247,628.02.

        10.      Attached as Exhibit 9 is a true and correct copy of the Second Demand Letter,

dated January 7, 2021 for immediate payment under the Term Note.

        11.      Attached as Exhibit 10 is a true and correct copy of the Complaint for (I) Breach

of Contract and (ii) Turnover of Property of the Debtor’s Estate [Docket No. 1].

        12.      Attached as Exhibit 11 is a true and correct copy of Highland Capital Management

Services, Inc.’s Answer to Plaintiff’s Complaint [Docket No. 6].

        13.      Attached as Exhibit 12 is a true and correct copy of Jim Dondero’s Original

Answer [Docket No. 6] filed in Adv. Proc. 21-3003 (the “Dondero Proceeding”).

        14.      Attached as Exhibit 13 is a true and correct copy of Jim Dondero’s Amended

Answer [Docket No. 16] filed in the Dondero Proceeding.

        15.      Attached as Exhibit 14 is a true and correct copy of the E-mail chain regarding the

Proposed Scheduling Orders for HCMS and HCRE.

        16.      Attached as Exhibit 15 is a true and correct copy of the Transcript of the May 28,

2021 Deposition of James Dondero.

        17.      Attached as Exhibit 16 is a true and correct copy of the Balance Sheet with respect

to the Term Note.




DOCS_NY:43323.1 36027/002
 Case 21-03006-sgj Doc 18 Filed 06/01/21   Entered 06/01/21 22:44:23   Page 4 of 4




Dated: June 1, 2021                         /s/ John A. Morris
                                              John A. Morris




DOCS_NY:43323.1 36027/002
